Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 1/13/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-22 are pending in this application.
Claims 1, 16 have been amended.
Claims 17, 18 have been cancelled.
Claims 19-22 are new.
Claims 1-16, 19-22 have been rejected.


Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 2, 3, 4, 9, 13, 15, 16, 19, 20, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mora-Gutierrez et al. A (US 2007/0085058) in view of NPL lecithins [(2000-2003) http://americanlecithin.com/leci_appfood.html] in view of Bezelgues et al. US 2014/0120209 and further in view of Schrader et al. US 2013/0004621  and further in view of Sekikawa et al. US 2009/0285952 in view of Tumerman et al. USPN 3291614 and in view of evidence given by NPL “Nephelometric unit” and as evidenced by NPL ALC LPC 20.

7.	Regarding claim 1, 3, 15, 19, 22, Mora-Gutierrez A et al. discloses that nanoemulsion composition containing phospholipids from egg yolk, soy  lecithin  and combinations thereof ( [0028]-[0030]) which contributes nutritional benefits ([0007]) and is used in  food, beverages ([0018]) can be made by including lecithin from different origins including soy ([0028]). 
Mora-Gutierrez et al. A is specifically silent about two lecithins having HLB 1 to 8 and 12 to 15 as claimed in claim 1.
NPL Lecithins discloses that natural lecithin has surface active property which is used as emulsifier and cover HLB 2-8 to be used for emulsification (pages 3-4)  emulsification property. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Mora-Gutierrez et al. by including the teaching of NPL Lecithins to include natural lecithin having HLB 2-8 in order to serve as emulsifier in order to maintain the stability of the dispersion (page 3 under Emulsification, last line). 
Bezelguez et al. discloses that the enzymatically hydrolyzed lecithin e.g. Alolec 2C LPC 20 ([0036]) hydrolyzed or de-oiled soy lecithin ([0035]) have HLB 12 as is evidenced by NPL ALC LPC 20 (last two lines) and also as evidenced by applicants specification that LPC 20 has HLB value 12 (in [0054] in PGPUB). Therefore, it is known and evidenced by HLB Lecithins that HLB value determines the affinity towards water and oil emulsion (W/O or O/W), lower HLB is lipophilic and higher HLB is hydrophilic as disclosed by Tumerman et al.  (col 2 lines 69-72).

Therefore, it meets the claim limitation of “comprises PC and LPC (i.e. lyso-phosphatidyl lipid) 20% or greater by weight” as claimed in claim 1 and also  the claimed ratio of PC: LPL as claimed in new claim 22.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Mora-Gutierrez et al. in view of NPL Lecithins by including the teaching of Bezelgues et al. who discloses that enzyme treated lecithin having HLB 12  ([0035], [0036] e.g. LPC 20 has HLB 12 as discussed above) provides superior emulsion stability in oil-in-water emulsions and higher amount of source of lyso-phospholipids (LPL) ([0003]) e.g. an emulsion contains 0.1 to 2% phospholipid  and 15-50% of the phospholipid is  PC  ([0013]) and 20-70% of the phospholipid is lysophospholipid (LPL) ([0003]).
Regarding “translucent flavor nanoemulsion”, Mora-Gutierrez A et al. discloses that the composition is  nanoemulsion composition used for  food, beverages ([0018]) having 5-50 nm particle size ([0064] and e.g. 5.9 micron in [0072]). 

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Mora-Gutierrez A et al. with the teaching of Schrader et al. to make clear nanoemulsion composition ([0028], [0029], [0030]).
Regarding the claim limitation of “less than Nephelometric Turbidity Unit’, Schrader et al. discloses that the composition is clear and its turbidity is less than 10 FNU (Formazin Nephelometric Unit) ({0029], [0030]). It is known and is evidenced by
NPL Nephelometric Turbidity Unit that both are same (Page 1). It is also to be noted that the turbidity unit is measured based on the light scattering effect as evidenced by NPL Nephelometric Turbidity Unit (page 1), therefore, it is determining factor based on the particle size (micron size) which is disclosed by Schrader et al. ([0028], [0029]) and not based on lecithin or mixtures of lecithin present in the composition.
Regarding the claim limitation of “and the non-natural surfactant includes sugar esters of fatty acids and polyglycerin fatty acid ester” as claimed in amended claim 1, Tumerman et al. discloses that  polyglyceryl oleate (col 3 lines 42-44) can be used as surfactant in order to have an additional surfactant to have desired additive in behavior (col 3 line 1) of the HLB value of the final composition. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Mora-Gutierrez A et al. to include the 
Regarding the amended claim limitation of “first and second lecithin is 1:30 to 10:1”  as claimed in claim 1, Schrader does not disclose the weight ratio between the first and second lecithins is 1:30 to 10:1, preferably 1:20 to 5:1, or more preferably, 1:10 to 1:1.
Sekikawa discloses a weight ratio between the first and second lecithin is 1:30 to 10:1, preferably 1:20 to 5:1, or more preferably, 1:10 to 1:1 (an emulsion comprises a ratio of an enzyme-degraded lecithin to lecithin in a range from 2.5:7.5 to 45:5.5; range covers a ratio of 1:1; paragraphs [0013], [0016]) which meet the claimed range from weight ratio between the first and second lecithin is 1:30 to 10:1, preferably 1:20 to 5:1, or more preferably, 1:10 to 1:1.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Mora-Gutierrez A et al. to include the teaching of Sekikawa et al. to incorporate the disclosed range amount ratios from 2.5:7.5 to 4.5:5.5 (range covers a ratio of 1:1; paragraphs [0013], [0016]) in order to provide a stable transparent emulsified composition for use in alcoholic or carbonated drinks as transparent stable with high flavor retention property (Sekikawa; paragraphs [0013]-[0015]). It also meets the claim limitation of “first and second lecithin is 1:20 to 5:1” as claimed in claim 3.


	Mora-Gutierrez A et al. also discloses that the amount of phospholipid is 0.1% by weight of the composition ([0062]) and oil can be 0.1-95 wt.% by w/v % ([0045]). Therefore, if we consider that total phospholipid (PL)  is 30% (about) of the total lecithin as disclosed by NPL Lecithin (page 2 e.g. total phospholipid is about 40%- 60% = PC + PE + PI + PA) then, 0.1 wt.% PL will be contributed by 0.3-0.6% by weight of the lecithin. Therefore, it meets surfactant 0.1 -20 wt.% by weight of the nano-emulsion as claimed in claim 2. 
Mora-Gutierrez A et al. also discloses that the amount of oil can be 0.1-95 wt.% by w/v % ([0045]). It is to be noted that oil can be flavor oil also  and if we consider the density of oil e.g. herb flavor oil, the broad disclosed range ([0045])   will meet the broad claimed range of w/w ratio also. In order to simplify, examiner used Schrader et al. 
Schrader further discloses flavor can be flavor oil ([(0003]) the lecithin containing surfactant system combined in an amount relative to a flavorants (can be flavor oil, [0003]) phase in a weight ratio of 1:15 to 8:1 ( paragraphs [0020]- [0021]; [0051]). To make more specify, as Schrader et al. has saponin and lecithin as surfactant, if we correct the ratio with respect to lecithin by considering saponin: lecithin is 1:20 to 4:1 ([0050]), yet it meets “wherein the nanoemulsion contains the flavor oil 1 percent to 20 percent” as claimed in claim 2, 13.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Mora-Gutierrez A et al. with the teaching 

9.	 Regarding claim 4, Mora-Gutierrez et al. in view of NPL Lecithin disclose that it can be deoiled, enzyme treated lecithin also (page 2 of NPL Lecithin). 
However, they do not disclose wherein the second lecithin is a deoiled, fractionated, and enzyme-modified lecithin containing 15 percent or more lysophosphatidylcholine and 15 percent or less free fatty acid.
Bezelgues discloses wherein a lecithin is a deoiled, fractionated, and enzyme- modified lecithin (enzymatically treated deoiled fractioned lecithin; paragraphs [0026], [0028]) containing 15 percent or more lysophosphatidylcholine (between 15-50 percent of the emulsion contains lyso-phosphatidylcholine; paragraph [0013], in claim 1 of Bezelgues et al.) and reducing the formation of free fatty acid by introducing suitable acceptor in order to make oxidation stable good taste profile of the composition (formation of free fatty acids is avoided; paragraph [0024]). Therefore, Schrader et al. (at least in [0051]) in view of Bezelgues et al. (at least in [0024]) meet “15 percent or less free fatty acid” in the composition to meet claim 4.
One of ordinary skill in the art before the effective filling date of the claimed invention, would modify the Nano emulsion, as disclosed by Schrader, in order to have provided the second lecithin is a deoiled, fractionated, and enzyme-modified lecithin containing 15 percent or more lysophosphatidylcholine and 15 percent or less free fatty acid, as previously disclosed by Bezelgues, in order to provide fractionization to achieve the desired ratio of phospholipids by enzyme treatment that avoids formation of free 

10. 	Regarding claim 9, Schrader further discloses wherein the flavor oil phase contains an oil-soluble vitamin, an oil-soluble colorant, an antioxidant, or a combination thereof (in Schrader et al., the oil phase comprises a flavor, vitamins and coloring; paragraphs [0020]-[0021]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Mora-Gutierrez A et al.([0045])  with the teaching of Schrader et al. to include oil-soluble vitamin, an oil-soluble colorant, an antioxidant, or a combination thereof (in Schrader et al., the oil phase comprises a flavor, vitamins and coloring; paragraphs [0020]-[0021]) in order to provide vitamin supplementation and antioxidant to protect oxidation of the oxidation sensitive component and desired color of the final product.

11.	Regarding claim 11,  Bezelgues discloses wherein a lecithin is a (enzymatically treated deoiled fractioned lecithin; paragraphs [0026], [0028]) containing 15 percent or more lysophosphatidylcholine and 15 percent or less free fatty acid Bezelgues discloses a second lecithin is a deoiled, fractionated, and enzyme-modified lecithin containing 15 percent or more lysophosphatidylcholine (between 15-50 percent of the emulsion contains lyso-phosphatidylcholine; paragraph [0013]) and 15 percent or less free fatty acid (formation of free fatty acids is avoided; paragraph [0024)).

As discussed above, the claim limitation “15 percent or less free fatty acid” in the composition was addressed for claim 1 and is applicable for claim 11 also.

12. 	Regarding claims 7, 8, 12, Mora-Gutierrez et al. discloses that hydrocolloid is pectin (at least in claim 38 of Mora-Gutierrez et al.), saccharide is sucrose and polyol is sorbitol ([0061]) which can be incorporated in such nano-emulsion composition.

13.	Regarding claim 14, regarding the claim limitation of  the weight ratio of the surfactant system and the flavor oil phase  has been discussed for claim 2 and is applicable for claim 14 also.  Regarding the claim limitation of  free fatty acid less than 10% or less by weight of the surfactant addressed for claim 1 and is applicable for claim 14 also. Regarding the claimed ratio between phosphatidylcholine and lysophosphatidyl choline 4:1 to 1:5 as claimed in claim 14 addressed for claim 11 and is applicable for claim 14 also.



15.	Regarding claim 20, it is understood that Mora-Gutierrez et al. discloses that lecithin is the surfactant can be considered for nanoemulsion. Therefore, the modified Mora-Gutierrez et al. with two lecithins meet the claim limitation of “consists of the first and second lecithin” of claim 20.

16. 	Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mora-Gutierrez et al. A (US 2007/0085058) in view of NPL lecithins [(2000-2003) in view of Bezelgues et al. US 2014/0120209 and further in view of Schrader et al. US 2013/0004621 and further in view of Sekikawa et al. US 2009/0285952  as applied to claim 1 and further in view of Skiff et al. US 2010/0136175.

17. 	Regarding claims 5, 6, Mora-Gutierrez et al. A do not disclose the weight ratio between water and the co-solvent is 1:95 to 1:4, or preferably 1:20 to 1:5.
Skiff discloses an emulsion contains less than 20 percent by weight water and 30 percent or more by weight a propylene glycol co-solvent relative to the weight of the emulsion; at least in paragraph [0034]; claims 10-11) which encompasses a weight ratio between water and the co-solvent is 1:95 to 1:4, or preferably 1:20 to 1:5 as claimed in claim 5.
.

18.	Claims 10, 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mora-Gutierrez et al. A (US 2007/0085058) in view of NPL lecithins [(2000-2003) http://americanlecithin.com/leci_appfood.html] in view of Bezelgues et al. US 2014/0120209 and further in view of Tumerman et al. USPN 3291614  as applied to claim 1 and further in view of Sekikawa et al. US 2009/0285952 and further in view of Baseeth et al. (US 2011/0219983).

19.	Regarding claim 10, Schrader discloses the surfactant system contains lecithins (lecithin is present in both a first component and a second component of the composition that may be a mixture of lecithins; paragraphs [0041], [0066]-[0067], [0072]).
 	Modified Schrader do not disclose the surfactant system contains a third lecithin, and the weight ratio between the first, second, and third lecithin is 1:20:2 to 1:5:1.
Sekikawa discloses the surfactant system contains first and second lecithin is a ratio (an emulsion comprises a ratio of an enzyme-degraded lecithin to lecithin in a range from 2.5:7.5 to 4.5:5.5; paragraphs [0013], [0016)).

Baseeth et al. discloses that different lecithin has different HLB values and blends of any thereof can be used which is interpreted as it can be blends of three ([0046]). Baseeth et al. also discloses that HLB values 4.0 favors its use as w/o emulsion ([0046)]).
Modified Schrader et al. in view of Tumerman et al. discloses that lecithin can be used which increases the persistence of the periods more than six months and improves dispersibility (in Tumerman et al., col 3 lines 60-65) and also discloses more than one emulsifier can be combined as per desired broad range of HLB value containing emulsifier composition for desired use (in Tumerman et al., col 3 lines 1-10).
It is understood that Mora-Gutierrez et al. discloses that lecithin is the surfactant can be considered for nano-emulsion. Therefore, the modified Mora-Gutierrez et al. with two lecithins meet the claim limitation of “consists of the first, second and third lecithin and free fatty acid 15% or less by weight of the surfactant system” of claim 20.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schrader et al. in view of Bezelgues et al. to include the teaching of Sekikawa et al. to include disclosed ratio of two emulsifiers ([0013], [0016]) and Baseeth et al. to introduce disclosed ratio of three emulsifiers by including third lecithin emulsifier ( at least in Baseeth et al. [0046)]) in order to achieve desired HLB value with good dispersibility as disclosed by Tumerman et al. (at least in Tumerman et al. in col 3 lines 1-10 and col 3 lines 60-65) broad range of HLB value containing emulsifier composition for desired use (col 3 lines 1 -10).

Absent showing of unexpected results, the specific amount of ratio of three emulsifiers is not considered to confer patentability to the claims. As the (HLB values are variables that can be modified, among others, by adjusting the amount of individual emulsifiers (e.g. at least in Tumerman et al. in col 3 lines 1 -10 and col 3 lines 60-65), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of individual emulsifiers in to amounts of Schrader et al. (in view of secondary prior arts) including that presently claimed, in order to obtain the desired effect e.g. desired HLB. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to arguments
20.	Applicants arguments and amendments have been considered. Applicants arguments and amendments by amending claims 1, 16 with the new claim limitations of  

21.	Applicants argued in remarks, page 6 that “First applicant disagrees that Tumerman provided motivation to use two or more emulsifiers with different HLB values. Applicant respectfully disagrees”.
In response, as mentioned in the last office action that Tumerman discloses that when two or more emulsifiers are combined or blended, the HLB values are additive in behavior (col 2 lines 70-72 and col 3 lines 1-5). This is the teaching suggestive motivation (TSM) that combinations provide additive  HLB value when low HLB number is mixed with High HLB number in order to have emulsifying power of a desired emulsion composition ( col 2 lines 65-72). 

22.	Applicants argued in remarks, page 6 last paragraph that “Second nowhere in Bezelgues indicates that LPC 20 has HLB of 12. LPC 20 is merely a brand name”.
In response, it is to be noted that and mentioned in the office action that Bezelgues et al. discloses that phospholipid include various types of lecithin ([0014]) and LPC 20  has better emulsion stability ([0033]) e.g. Alocolec and [0036] e.g. Alcolec  LPC 20 Fig 1). It is known and as evidenced by applicants specification that LPC 20 has HLB value 12 (in [0054] in PGPUB). It is also further evidenced by NPL ALC LPC 20 

23.	Applicants also argued in remarks, page 6 second and third paragraph as second and third points that “Schrader’s lecithin (HLB 7-9) with Bezelgues lecithin (HLB 12) would defeat Schrader’s intended purpose of using lecithin having HLB 1-9
In response, Bezelgues et al. discloses that LPC 20 of Bezelgues et al. contains phospholipids and it has better emulsion stability ([0033], [0036]) to meet claimed invention. 
Schrader et al. discloses that lecithin 1-8 ([0123]) can be combined with another second lecithin component also ([0041], [0072]). 
Therefore, one of ordinary skill in the art can select LPC 20 of Bezelgues et al. to modify Schrader et al.  in order to have desired HLB value containing better emulsion stability ([0033], [0036]) product. 
It is  to be noted that as because Schrader et al. discloses HLB can also be from 5-12 ([0041], [0066]-[0067], [0123]), therefore, the addition of second lecithin which contributes phospholipid also and has better emulsion stability as disclosed by  Bezelgues et al. has ([0033], [0036]), do not defeat Schrader’s intended purpose of using lecithin having HLB 1-9 because Schrader also discloses it can be in the range from 5-12 ([0041], [0066], [0067], [0123]) and Schrader et al. also discloses mixtures thereof ([0041]). Applicants’ arguments related to Schrader’s disclosure of HLB 1-9 with does not defeat Schrader’s intended purpose. 

24.	Applicants also argued in remarks, page 7 4th paragraph about fourth point that “Applicant notes that Schrader merely disclosed lecithin having HLB value in the range of from 5 to 12 and lecithin can be a mixture of lecithins. (See Schrader, paragraph [0041]). Schrader failed to teach or fairly suggest a surfactant system comprising a first lecithin having an HLB of 1 to 8 and a second lecithin having an HLB of 12 to 15.
Applicants also argued the common argument that “Moreover, such modifications would defeat Schrader’s intended purpose of using lecithin having HLB value of from 7 to 9. Therefore, Schrader in view of Bezelgues and Tumerman failed to teach or fairly suggest the surfactant system recited in claim 1 comprising a first lecithin having an HLB of 1 to 8 and a second lecithin having an HLB of 12 to 15”.
In response, examiner does not agree with the applicants that Schrader failed to teach or fairly suggest a surfactant system comprising a first lecithin having an HLB of 1 to 8 and a second lecithin having an HLB of 12 to 15. Examiner also does not agree that such modifications would defeat Schrader’s intended purpose of using lecithin having HLB value of from 7 to 9. These are addressed and responded above and is applicable to address this fourth point also.

25.	Applicants argued on page 8 (fifth point) that “Fifth, Applicant submits that the claimed lecithin combination of a first lecithin having an HLB of 1 to 8 and a second achieved superior and unexpected results in comparison with the lecithin combinations having HLB values outside the claimed range. Inventors of the present application surprisingly found through experiments that the surfactant system comprising a first lecithin having an HLB of 8 and a second lecithin having an HLB of 12 rendered significantly lower turbidity value of the final beverage comparing with the surfactant system comprising a first lecithin having an HLB of 4 and a second lecithin having an HLB of 8. (See specification of the present application, Examples 1-5)”.
 In response, the examiner acknowledges the arguments of unexpected result in this respect.  However, the arguments are insufficient to overcome the above rejection because (1) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference by Schrader’s et al. and (2), more importantly, the evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and
lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.

26.	Applicants argued in remarks section, on page 9, last paragraph, related to the arguments mad for the rejection of claims 5, 6 that “Applicant notes Skiff’s surfactant system comprises a sugar ester of a fatty acid as an essential element. (See Skiff, 
In response, it is to be noted that amended claim 1 recites the amended claim limitations of “non-natural surfactant includes sugar esters of fatty acids and polyglycerin fatty acid ester”. Therefore, claim 5 depends on claim 1 and Skiff et al. is proper.

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                   

/DONALD R SPAMER/Primary Examiner, Art Unit 1799